[Cite as Hamilton v. Hamilton, 2016-Ohio-5900.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Nathan C. Hamilton,                                :

                Plaintiff-Appellee,                :
                                                                          No. 14AP-1061
v.                                                 :                   (C.P.C. No. 02DR-3997)

Pamela M. Hamilton,                                :                (REGULAR CALENDAR)

                Defendant-Appellant.               :



                                          D E C I S I O N

                                 Rendered on September 20, 2016


                On brief: Mowery, Youell and Galeano, Ltd., Judith E.
                Galeano, and Sean P. Sheridan, for appellee. Argued:
                Judith E. Galeano.

                On brief: Pamela M. Hamilton, pro se. Argued:
                Pamela M. Hamilton.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

DORRIAN, P.J.
        {¶ 1} Defendant-appellant, Pamela M. Hamilton, appeals from the May 21, 20141
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
which adopted the decision of the court's magistrate filed May 19, 2014, granting the
motion by plaintiff-appellee, Nathan C. Hamilton, for modification of parental rights and
responsibilities regarding the parties' minor child. The judgment designated appellee as
the sole residential and custodial parent of the minor child and ordered there be no
parenting time for appellant prior to extensive individual counseling for appellant and

1The notice of appeal states: "Notice is hereby given that Pamela M. Hamilton hereby appeals to the Court of
Appeals, Tenth Appellate District of Franklin County, Ohio, from the final judgment entry of the Franklin
County Domestic Court entered on 05/21/2014[,] App.R. 4(B)(2)(b) filed on 11/24/2014." We construe this
reference to "App.R. 4(B)(2)(b) filed on 11/24/2014" as an indication to the court that, although the notice
was filed on December 24, 2014, more than 30 days after the date the May 21, 2014 judgment was entered,
pursuant to App.R. 4(B)(2)(b), appellant timely filed her notice of appeal within 30 days of when the court
entered judgment denying her motion for new trial on November 24, 2014.
No. 14AP-1061                                                                              2

reunification counseling. For the reasons stated in the discussion following, we overrule
appellant's twelve assignments of error.
I. Standard of Review
       {¶ 2} Because the evidentiary hearing in the trial court was handled by a
magistrate, we first examine the trial court's responsibilities, pursuant to Civ.R. 53, in
reaching its decision and judgment, as well as our own standard of review. We note that
appellant did not file objections to the magistrate's decision on appellee's motion for
modification of parental rights and responsibilities. Instead, she moved for a new trial
and for appointment of a new guardian ad litem ("GAL").              The trial court referred
appellant's motions to a magistrate. The magistrate denied both motions and the trial
court adopted the magistrate's decision. (See Nov. 24, 2014 Jgmt. Entry and Magistrate's
Decision.) Appellant timely requested findings of fact and conclusions of law on the
magistrate's decision, and the magistrate issued an amended decision, which the trial
court also adopted. (See Dec. 10, 2014 Jgmt. Entry and Magistrate's Decision.) Again, no
objections were filed to these magistrate's decisions.
       {¶ 3} Under Civ.R. 53(D)(3)(b)(iii), if appellant had filed objections, a supporting
transcript or affidavit in lieu of an unavailable transcript would have been required.
Without either objections or a transcript, the trial court was free to adopt the magistrate's
decision, unless it determined there was an "error of law or other defect evident on the
face of the magistrate's decision." Civ.R. 53(D)(4)(c). Since appellant did not file
objections regarding the decision modifying custody and support, nor objections
regarding the decisions on the motion for new trial and GAL, the trial court's scope of
review was limited to reviewing those decisions on their face for error of law or other
evident defect.
       {¶ 4} Furthermore, because appellant did not file objections, our review of the
trial court's adoption of the magistrate's decision is limited to plain error.
       {¶ 5} Each of the magistrate's decisions adopted by the court concluded with the
following notification in bold type:
              A party shall not assign as error on appeal the court's
              adoption of any factual finding or legal conclusion, whether
              or not specifically designated as a finding of fact or
              conclusion of law under Civ.R. 53(D)(3)(a)(ii) or Juv.R.
              40(D)(3)(a)(ii), unless the party timely and specifically
No. 14AP-1061                                                                                                  3

                 objects to that factual finding or legal conclusion as required
                 by Civ.R. 53(D)(3)(b)2 or Juv.R. 40(D)(3)(b).3

(Emphasis omitted.) (May 19 2014 Magistrate's Decision at 29; Nov. 24, 2014
Magistrate's Decision at 5; Dec. 10, 2014 Magistrate's Decision at 5.) In her reply brief,
appellant argues that her objections were filed under Civ.R. 59 instead of Civ.R. 53.
However, the filing of a motion for new trial, pursuant to Civ.R. 59, is not a substitute for
the filing of objection(s) pursuant to Civ.R. 53. We note the plain language of Civ.R.
53(D)(3)(b)(iv): "a party shall not assign as error on appeal the court's adoption of any
factual finding or legal conclusion * * * unless the party has objected to that finding or
conclusion as required by Civ.R. 53(D)(3)(b)." (Emphasis added.) See also Juv.R.

2 Objections to magistrate's decision. (i) Time for filing. A party may file written objections to a magistrate's

decision within fourteen days of the filing of the decision, whether or not the court has adopted the decision
during that fourteen-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections are filed. If a party
makes a timely request for findings of fact and conclusions of law, the time for filing objections begins to run
when the magistrate files a decision that includes findings of fact and conclusions of law. (ii) Specificity of
objection. An objection to a magistrate's decision shall be specific and state with particularity all grounds for
objection. (iii) Objection to magistrate's factual finding; transcript or affidavit. An objection to a factual
finding, whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall be
supported by a transcript of all the evidence submitted to the magistrate relevant to that finding or an
affidavit of that evidence if a transcript is not available. With leave of court, alternative technology or
manner of reviewing the relevant evidence may be considered. The objecting party shall file the transcript or
affidavit with the court within thirty days after filing objections unless the court extends the time in writing
for preparation of the transcript or other good cause. If a party files timely objections prior to the date on
which a transcript is prepared, the party may seek leave of court to supplement the objections. (iv) Waiver of
right to assign adoption by court as error on appeal. Except for a claim of plain error, a party shall not assign
as error on appeal the court's adoption of any factual finding or legal conclusion, whether or not specifically
designated as a finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has
objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b).

3 Objections to magistrate's decision. (i) Time for filing. A party may file written objections to a magistrate's
decision within fourteen days of the filing of the decision, whether or not the court has adopted the decision
during that fourteen-day period as permitted by Juv.R. 40(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections are filed. If a party
makes a timely request for findings of fact and conclusions of law, the time for filing objections begins to run
when the magistrate files a decision that includes findings of fact and conclusions of law. (ii) Specificity of
objection. An objection to a magistrate's decision shall be specific and state with particularity all grounds for
objection. (iii) Objection to magistrate's factual finding; transcript or affidavit. An objection to a factual
finding, whether or not specifically designated as a finding of fact under Juv.R. 40(D)(3)(a)(ii), shall be
supported by a transcript of all the evidence submitted to the magistrate relevant to that finding or an
affidavit of that evidence if a transcript is not available. With leave of court, alternative technology or
manner of reviewing the relevant evidence may be considered. The objecting party shall file the transcript or
affidavit with the court within thirty days after filing objections unless the court extends the time in writing
for preparation of the transcript or other good cause. If a party files timely objections prior to the date on
which a transcript is prepared, the party may seek leave of court to supplement the objections. (iv) Waiver of
right to assign adoption by court as error on appeal. Except for a claim of plain error, a party shall not assign
as error on appeal the court's adoption of any factual finding or legal conclusion, whether or not specifically
designated as a finding of fact or conclusion of law under Juv.R. 40(D)(3)(a)(ii), unless the party has
objected to that finding or conclusion as required by Juv.R. 40(D)(3)(b).
No. 14AP-1061                                                                                               4

40(D)(3)(b)(iv). "By choosing to file a motion for new trial in lieu of filing objections,
appellant has precluded our review of these issues pursuant to Civ.R. 53(E)(3)(b) [former
Civ.R. 53(D)(3)(b)]." Timken Mercy Med. Ctr. v. Vrabec, 5th Dist. No. 1988CA00339
(July 26, 1999).4
        {¶ 6} We discussed the consequences of an appellant's failure to object to a
magistrate's decision in Lavelle v. Lavelle, 10th Dist. No. 12AP-159, 2012-Ohio-6197, ¶ 8:
                Civ.R. 53(D)(3)(b)(iv) states that: "Except for a claim of plain
                error, a party shall not assign as error on appeal the court's
                adoption of any factual finding or legal conclusion * * *
                unless the party has objected to that finding or conclusion as
                required by Civ.R. 53(D)(3)(b)." The Supreme Court of Ohio
                has firmly adhered to this procedural mandate. McLellan v.
                McLellan, 10th Dist. No. 10AP-1105, 2011-Ohio-2418. In
                State ex rel. Findlay Industries v. Indus. Comm., 121 Ohio
                St.3d 517, 2009-Ohio-1674, the Supreme Court dismissed an
                appeal from a magistrate's decision and affirmed the lower
                court's judgment, finding "[a]ppellant's arguments derive
                directly from the conclusions of law provided in the
                magistrate's decision. Appellant, however, did not object to
                those conclusions as Civ.R. 53(D)(3)(b) requires. Thus * * *
                we can proceed no further." Id. at ¶ 3.

Likewise, here, because appellant failed to object to the magistrate's decision, we can
proceed no further unless we find plain error.
II. Assignments of Error
        {¶ 7} Notwithstanding the lack of objections, appellant now makes twelve
assignments of error:
                I. THE COURT'S DECISION VIOLATES MOTHER'S
                FUNDAMENTAL PARENTAL RIGHTS PROTECTED BY
                THE CONSTITUTION.

                II. THE COURT ABUSED ITS DISCRETION BY FINDING
                THE EVIDENCE MEETS THE REQUIRED STANDARDS,
                RELYING ON IMPROPER EVIDENCE, AND THE DECISION
                IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                III. THE COURT ERRED IN FAILING TO APPLY THE
                STRICT SCRUTINY ANALYSIS AS MANDATED BY THE
                CONSTITUTION.

4  Furthermore, even if we were to construe the motion for new trial as objections to the magistrate's
decision, they would be considered untimely as the motion was filed on June 18, 2014, 28 days after the
filing of the magistrate's decision on May 21, 2014. Civ.R. 53(D)(3)(b)(i) requires objections be filed within
14 days of a magistrate's decision.
No. 14AP-1061                                                                              5


              IV. THE COURT ABUSED ITS DISCRETION BY
              MODIFYING THE TERMS OF THE CONSENT AGREE-
              MENT AND BY ALLOWING FATHER NOT TO SIGN THE
              REQUIRED RELEASES.

              V. THE COURT ABUSED ITS DISCRETION BY ENGAGING
              IN A PATTERN OF CONDUCT OF DISREGARDING
              CONSTITUTIONAL, STATE AND LOCAL LAWS IN
              VIOLATION OF MOTHER'S RIGHT OF DUE PROCESS.

              VI. THE COURT ABUSED ITS DISCRETION BY DENYING
              PSYCHOLOGICAL EVALUATIONS.

              VII. THE COURT ABUSED ITS DISCRETION IN
              ALLOWING THE GUARDIAN AD LITEM * * * TO FAIL IN
              HER DUTIES.

              VIII. THE COURT ABUSED ITS DISCRETION BY FINDING
              AN AUTHORIZED CHANGE IN CIRCUMSTANCE UNDER
              R.C. 3109.04(E) OCCURRED.

              IX. THE COURT ABUSED ITS DISCRETION IN
              DETERMINING THE BEST INTEREST OF THE CHILD
              UNDER R.C. 3109.04(F).

              X. THE COURT ABUSED ITS DISCRETION BY DENYING
              PARENTING TIME UNDER R.C. 3109.051.

              XI. THE COURT ABUSED ITS DISCRETION BY DENYING
              ANY CONTACT, NOTIFICATIONS, AND ACCESS TO
              RECORDS AND EXTRA-CURRICULAR ACTIVITIES
              UNDER R.C. 3109.051.

              XII. THE COURT ABUSED ITS DISCRETION BY ISSUING
              CHILD SUPPORT WITHOUT A SPECIFIC VISITATION
              SCHEDULE UNDER R.C. 3119.08.

III. Discussion
       {¶ 8} "[I]n appeals of civil cases, the plain error doctrine is not favored and may
be applied only in the extremely rare case involving exceptional circumstances where
error seriously affects the basic fairness, integrity, or public reputation of the judicial
process itself." Uretsky v. Uretsky, 10th Dist. No. 02AP-1011, 2003-Ohio-1455, ¶ 7, citing
Goldfuss v. Davidson, 79 Ohio St.3d 116 (1997), syllabus.         "Indeed, the plain error
doctrine implicates errors in the judicial process where the error is clearly apparent on the
face of the record and is prejudicial to the appellant." Skydive Columbus Ohio, LLC v.
No. 14AP-1061                                                                                                6

Litter, 10th Dist. No. 09AP-563, 2010-Ohio-3325, ¶ 13, citing Reichert v. Ingersoll, 18
Ohio St.3d 220, 223 (1985). " 'Plain error does not exist unless it can be said that but for
the error, the outcome of the trial would clearly have been otherwise.' " In re C.M., 10th
Dist. No. 07AP-933, 2008-Ohio-2977, ¶ 50, quoting State v. Moreland, 50 Ohio St.3d 58,
62 (1990). "Because parental rights determinations are difficult to make and appellate
courts accord wide latitude to the trial court's consideration of evidence in these cases,
'[p]lain error is particularly difficult to establish.' "             Faulks v. Flynn, 4th Dist. No.
13CA3568, 2014-Ohio-1610, ¶ 20, quoting Robinette v. Bryant, 4th Dist. No. 12CA20,
2013-Ohio-2889, ¶ 28. For the reasons that follow, we find no plain error in the judgment
of the trial court to reallocate parental rights and responsibilities regarding the minor
child.
         {¶ 9} In her reply brief, appellant argued "this case contains the rare
circumstances needed to establish plain errors. Most of the errors are plain." (Appellant's
Reply brief at 2.) However, she did not assert plain error in her assignments of error.
Rather, assignments of error two, four, five, six, seven, eight, nine, ten, eleven, and twelve
assert the trial court "abused its discretion." Appellate courts decide assignments of error,
not arguments or issues contained in a brief. App.R. 12(A)(1)(b); In re Estate of Taris,
10th Dist. No. 04AP-1264, 2005-Ohio-1516, ¶ 5 (this court rules on assignments of error
only, and will not address mere arguments). Therefore, it is not necessary for us to
address appellant's assignments of error two, four, five, six, seven, eight, nine, ten, eleven,
and twelve. Nevertheless, we note that, in the interest of justice, we have carefully
considered appellant's arguments and find no error which "seriously affect[ed] the basic
fairness, integrity, or public reputation of the judicial process itself." Uretsky at ¶ 7, citing
Goldfuss at syllabus. Furthermore, it cannot be said that, but for any error, the outcome
of the trial clearly would have been otherwise.
         {¶ 10} Thus, we overrule appellant's assignments of error two, four, five, six, seven,
eight, nine, ten, eleven,5 and twelve.


5 We note the partial dissent's finding of plain error as to the tenth and eleventh assignments of error. While

we have carefully considered the analysis of the dissent, we do not agree there was plain error. First,
appellant did not allege plain error. Second, the Flynn v. Flynn, 10th Dist. No. 02AP-801, 2003-Ohio-990,
and Graham v. Harrison, 10th Dist. No. 08AP-1073, 2009-Ohio-4650, cases relied on by the dissent are
distinguishable because the error was specifically alleged in those cases and the court was not applying the
plain error standard. Third, the magistrate here did provide an explanation for the deviation from the local
rule. Finally, error, if any, would not be plain as it would not change the outcome of the case.
No. 14AP-1061                                                                            7

       {¶ 11} Assignments of error one and three also do not assert plain error. However,
in the interest of justice, they are addressed below. Under her first and third assignments
of error, appellant asserts the decision to award appellee sole custody of the minor child
without any parenting time for appellant was unconstitutional because it was equivalent
to termination of her parental rights.
       {¶ 12} To begin, the Supreme Court of Ohio has held that the statutory framework
for modifying parental rights and responsibilities, pursuant to R.C. 3109.04(E)(1)(a), does
not deprive parents of their fundamental right to custody of their children. In re James,
113 Ohio St.3d 420, 2007-Ohio-2335, ¶ 17.           Furthermore, the Tenth District and,
subsequently, the Supreme Court have upheld the constitutionality of R.C. 3109.051(D),
which enumerates the factors governing parenting time rights, along with the non-parent
visitation law, R.C. 3109.11. Crigger v. Crigger, 10th Dist. No. 04AP-288, 2005-Ohio-
519, aff'd, 107 Ohio St.3d 100, 2005-Ohio-5975; Harrold v. Collier, 107 Ohio St.3d 44,
2005-Ohio-5334.
       {¶ 13} Of note as well:
              In order to further a child's best interest, a trial court has the
              discretion to limit parenting time rights. Moore v. Moore,
              5th Dist. No. 04CA111, 2005-Ohio-4151, ¶ 7; Hoppel [v.
              Hoppel, 7th Dist. No. 03 CO 56, 2004-Ohio-1574] at ¶ 15;
              Anderson v. Anderson, [147 Ohio App.3d 513], 2002-Ohio-
              1156, ¶ 18 [7th Dist.]. Trial courts may restrict the time and
              place of visitation, determine the conditions under which
              parenting time will take place, and deny parenting time
              rights altogether if parenting time would not be in the best
              interest of the child. Moore at ¶ 7; In re Bailey, 1st Dist. No.
              C-040014, 2005-Ohio-3039, ¶ 25; Hoppel at ¶ 15; Anderson
              at ¶ 18.

Williamson v. Cooke, 10th Dist. No. 09AP-222, 2009-Ohio-6842, ¶ 18.
       {¶ 14} Appellant's claim that the trial court's decision is equivalent to complete
termination of her parental rights is rebutted by the trial court's adoption of the
magistrate's statement as follows:
              Notices Pursuant to §3109.051: The court finds that the
              relationship between defendant and [minor child] is such
              that any interaction between defendant and [minor child]
              prior to extensive individual counseling for defendant and
              reunification counseling for both is detrimental to the minor
              child and not in her best interests.
No. 14AP-1061                                                                               8

(Emphasis added.) (May 19, 2014 Magistrate's Decision at 24-25.) Use of the phrase
"prior to" implies that conditions precedent must be met before parenting time can be
permitted. It does not mean appellant's parental rights have been terminated. The
magistrate's decision of November 24, 2014, adopted by the court, reiterates this by
stating: "Defendant continues to suggest that her parental rights have been terminated
however that is not the legal result of the trial and decision issued by this court.
Defendant's parenting time has been suspended, nothing more and nothing less."
(Nov. 24, 2014 Magistrate's Decision at 3.) The decision does not preclude appellant from
forever moving the trial court for further orders relating to parenting time.
       {¶ 15} R.C. 3109.04(E) and 3109.051(D) governed the trial court's decision to
modify custody and to deny appellant parenting time, respectively, in view of the minor
child's best interests. Those statutes on their face and the adjudication of the facts of this
case by the trial court, pursuant to those statutes, did not infringe appellant's due process
rights under the plain error standard. Thus, assignments of error one and three are
overruled.
IV. Conclusion
       {¶ 16} For the foregoing reasons, we overrule appellant's twelve assignments of
error and the judgment of the Franklin County Court of Common Pleas, Division of
Domestic Relations, is affirmed.
                                                                        Judgment affirmed.

                  SADLER, J., concurs in part and concurs in judgment.
                   BRUNNER, J., concurs in part and dissents in part.


SADLER, J., concurring separately and concurring in judgment.
              I concur with the conclusion and rationale of the lead opinion in
determining that our review on this matter is limited to plain error and that appellant
failed to raise plain error in any of her assignments of error. I also concur with the
rationale and conclusion of the lead opinion to not address assignments of error two,
four, five, six, seven, eight, nine, ten, eleven, and twelve on this basis. In my view, this
same analysis applies equally to assignments of error one and three. For these reasons,
I concur with the lead opinion in affirming the judgment of the trial court.
No. 14AP-1061                                                                              9

BRUNNER, J., concurring in part and dissenting in part.
              I concur in judgment only with the lead opinion as to all assignments of
error, except the tenth and eleventh assignments of error. The trial court's decision
designates appellee as the sole residential and custodial parent of the parties' minor
child, suspends appellant's visitation time pending extensive individual counseling for
appellant, determining that further reunification counseling is not in the minor child's
best interests, and denies appellant access to the minor child's health and school records
and the child's extracurricular activities. As to the tenth and eleventh assignments of
error, concerning parenting time and access to records and extracurricular activities
pursuant to R.C. 3109.051, I would find plain error. Thus I would reverse and remand
the decision to the trial court to specifically analyze its evidentiary findings according to
the statutory factors necessary to reach its conclusions on these issues. In civil appeals,
the plain error test is applied "with the utmost caution, under exceptional circumstances
and only to prevent a manifest miscarriage of justice." LeFort v. Century 21-Maitland
Realty Co., 32 Ohio St.3d 121, 124 (1987), citing Cleveland Elec. Illum. Co. v. Astorhurst
Land Co., 18 Ohio St.3d 268, 275 (1985). Despite the decisions of other districts, I
consider these issues to be matters of law.
              In reviewing appellant's tenth and eleventh assignments of error, I am
troubled by the omission of a separate analysis of the factors set forth in R.C. 3109.051
to support the complete denial of parenting time to appellant. First, however, I would
reject appellant's contention that a change to permit visitation in the future is
impossible if she is not permitted any contact with the minor child. R.C. 3109.051(B)(2)
does not require a change of circumstance in appellant's case; this section applies to
persons other than a parent. Appellant, the child's mother, "need make no showing that
there has been a change in circumstances in order for the court to revise [her] rights to
visitation. Pursuant to R.C. 3109.051(D), however, the trial court shall consider the
fifteen factors enumerated therein, and in its sound discretion determine visitation that
is in the best interest of the child." Braatz v. Braatz, 85 Ohio St.3d 40, 45 (1999).
              The magistrate decided that appellant's relationship with the child was
such that any interaction prior to extensive individual counseling for appellant and
reunification counseling for both would be detrimental to the child and not in her best
interests. Appellee also acknowledges that the door remains open for restoration of
No. 14AP-1061                                                                        10

visitation if appellant was to undergo extensive counseling and then seek counseling for
reunification with the child.
              R.C. 3109.051(D) provides:

              In determining whether to grant parenting time to a parent
              pursuant to this section or section 3109.12 of the Revised
              Code or companionship or visitation rights to a grandparent,
              relative, or other person pursuant to this section or section
              3109.11 or 3109.12 of the Revised Code, in establishing a
              specific parenting time or visitation schedule, and in
              determining other parenting time matters under this section
              or section 3109.12 of the Revised Code or visitation matters
              under this section or section 3109.11 or 3109.12 of the
              Revised Code, the court shall consider all of the following
              factors:

              (1) The prior interaction and interrelationships of the child
              with the child's parents, siblings, and other persons related by
              consanguinity or affinity, and with the person who requested
              companionship or visitation if that person is not a parent,
              sibling, or relative of the child;

              (2) The geographical location of the residence of each parent
              and the distance between those residences, and if the person
              is not a parent, the geographical location of that person's
              residence and the distance between that person's residence
              and the child's residence;

              (3) The child's and parents' available time, including, but not
              limited to, each parent's employment schedule, the child's
              school schedule, and the child's and the parents' holiday and
              vacation schedule;

              (4) The age of the child;

              (5) The child's adjustment to home, school, and community;

              (6) If the court has interviewed the child in chambers,
              pursuant to division (C) of this section, regarding the wishes
              and concerns of the child as to parenting time by the parent
              who is not the residential parent or companionship or
              visitation by the grandparent, relative, or other person who
              requested companionship or visitation, as to a specific
              parenting time or visitation schedule, or as to other parenting
              time or visitation matters, the wishes and concerns of the
              child, as expressed to the court;

              (7) The health and safety of the child;
No. 14AP-1061                                                                  11

            (8) The amount of time that will be available for the child to
            spend with siblings;

            (9) The mental and physical health of all parties;

            (10) Each parent's willingness to reschedule missed parenting
            time and to facilitate the other parent's parenting time rights,
            and with respect to a person who requested companionship or
            visitation, the willingness of that person to reschedule missed
            visitation;

            (11) In relation to parenting time, whether either parent
            previously has been convicted of or pleaded guilty to any
            criminal offense involving any act that resulted in a child
            being an abused child or a neglected child; whether either
            parent, in a case in which a child has been adjudicated an
            abused child or a neglected child, previously has been
            determined to be the perpetrator of the abusive or neglectful
            act that is the basis of the adjudication; and whether there is
            reason to believe that either parent has acted in a manner
            resulting in a child being an abused child or a neglected child;

            (12) In relation to requested companionship or visitation by a
            person other than a parent, whether the person previously has
            been convicted of or pleaded guilty to any criminal offense
            involving any act that resulted in a child being an abused child
            or a neglected child; whether the person, in a case in which a
            child has been adjudicated an abused child or a neglected
            child, previously has been determined to be the perpetrator of
            the abusive or neglectful act that is the basis of the
            adjudication; whether either parent previously has been
            convicted of or pleaded guilty to a violation of section 2919.25
            of the Revised Code involving a victim who at the time of the
            commission of the offense was a member of the family or
            household that is the subject of the current proceeding;
            whether either parent previously has been convicted of an
            offense involving a victim who at the time of the commission
            of the offense was a member of the family or household that is
            the subject of the current proceeding and caused physical
            harm to the victim in the commission of the offense; and
            whether there is reason to believe that the person has acted in
            a manner resulting in a child being an abused child or a
            neglected child;

            (13) Whether the residential parent or one of the parents
            subject to a shared parenting decree has continuously and
            willfully denied the other parent's right to parenting time in
            accordance with an order of the court;
No. 14AP-1061                                                                          12

             (14) Whether either parent has established a residence or is
             planning to establish a residence outside this state;

             (15) In relation to requested companionship or visitation by a
             person other than a parent, the wishes and concerns of the
             child's parents, as expressed by them to the court;

             (16) Any other factor in the best interest of the child.

             As we stated in Graham v. Harrison, 10th Dist. No. 08AP-1073, 2009-
Ohio-4650, ¶ 39-40:

             In Dannaher v. Newbold, 10th Dist. No. 03AP-155, 2004-
             Ohio-1003, ¶ 114, we noted that R.C. 3109.051(F)(2) "requires
             each common pleas court to adopt standard parenting time
             guidelines." Pursuant to that requirement, the Franklin
             County Court of Common Pleas, Division of Domestic
             Relations, has adopted Loc.R. 27. A court possesses
             "discretion to deviate from its standard parenting time
             guidelines based upon factors set forth in division (D) of this
             section." Id. In Dannaher, while we noted that, "[a] deviation
             from the standard schedule is, of course, permitted if that
             deviation will serve the child's best interest," we also
             determined that where a trial court does deviate from the
             standard schedule without mention of the R.C. 3109.051
             factors and an explanation for the deviation, the case must be
             remanded for the trial court to do so. Id. at ¶ 122.


             The factors enumerated in R.C. 3109.051 are not identical to,
             or interchangeable with, the factors in R.C. 3109.04 in
             determining whether shared parenting is in the child's best
             interest. Flynn v. Flynn, 10th Dist. No. 02AP-801, 2003-
             Ohio-990. In the present case, while the trial court thoroughly
             discussed the R.C. 3109.04 factors in determining whether
             shared parenting was in the child's best interest, it made no
             mention of the R.C. 3109.051 factors relating to parenting
             time, and it deviated from the Loc.R. 27 schedule without an
             explanation therefor.

             In Cavagnaro v. Cavagnaro, 12th Dist. No. CA2012-02-012, 2012-Ohio-
4024, ¶ 11, the trial court implicitly considered some factors listed in R.C. 3109.051(D)
in its decision but did not clearly enumerate them or indicate its reasoning in connecting
factors implicitly considered to the decision to modify the right of first refusal for
additional parenting time if the father were unavailable for any period of time including
an overnight. Since the analysis and clear reasoning behind the trial court's decision to
No. 14AP-1061                                                                           13

determine parenting time was absent from its written opinion, the appellate court could
not review the decision for abuse of discretion without impermissibly substituting its
judgment for that of the trial court. Thus, a remand was necessary for the trial court to
clearly enumerate its reasoning and to follow statutory precepts before the court of
appeals could review its decision to modify the parenting time schedule. Id. at ¶ 12,
citing Preece v. Stern, 12th Dist. No. CA2008-09-024, 2009-Ohio-2519, ¶ 14, 32. See
also In re L.R.M., 12th Dist. No. CA2014-11-229, 2015-Ohio-4445 (juvenile court was
required to make a best interest determination considering the factors in R.C.
3109.051(D), rather than the "extraordinary circumstances" standard for denial of
visitation set forth in Pettry v. Pettry, 20 Ohio App.3d 350 (8th Dist.1984), which was
superseded by R.C. 3109.051).
              The decision in this matter contains the same error requiring reversal as in
Flynn and Graham, albeit the magistrate did note that then-applicable Loc.R. 27 of the
Franklin County Court of Common Pleas, Domestic Relations Division, would not be
adopted as appellant would not have any parenting time. The Supreme Court of Ohio
clearly stated in Braatz that "modification of visitation rights is governed by R.C.
3109.051, and * * * the specific rules for determining when a court may modify a custody
decree as set forth in R.C. 3109.04       are not equally applicable to modification of
visitation rights." Braatz at 44-45. We have espoused the view unequivocally that the
trial court's discussion of the factors in determining the best interest of the child in
consideration of a custody modification may not substitute for a mandatory
consideration of the R.C. 3109.051(D) factors applicable to parenting time. This error is
clearly apparent on the face of the record and prejudicial to the appellant. I would find
plain error so as to sustain appellant's tenth assignment of error.
              Our decisions have treated the mistaken substitution of R.C. 3109.04
criteria for those of R.C. 3109.051 as misapplication of the law rather than abuse of
discretion. See Flynn at ¶ 11. Other districts have handled the issue differently. In
Braden v. Braden, 11th Dist. No. 2006-P-0028, 2006-Ohio-6878, the Eleventh District
Court of Appeals excused the trial court's failure to consider the R.C. 3109.051 factors in
restricting visitation rights as part of its custody determination specifically referencing
R.C. 3109.04. The court viewed the R.C. 3109.04 factors essentially the same as the
factors listed in R.C. 3109.051, with the addition of factors 3, 4, 7 and 8 in the latter
statute governing visitation. Id. at ¶ 38, 44. The court in Braden found in its review of
No. 14AP-1061                                                                                           14

the record that each of the R.C. 3109.051 factors was considered although the trial court
did not specifically enumerate them.
                The Seventh District Court of Appeals in Campana v. Campana, 7th Dist.
No. 08 MA 88, 2009-Ohio-796 noted R.C. 3109.051(D)(10) as an additional factor not
encompassed in R.C. 3109.04(F)(1), and construed the magistrate's order as having
encompassed the proper R.C. 3109.051(D) factors.                    The court concluded that the
magistrate's decision considered a multitude of facts pertinent to R.C. 3109.051(D), and
the improper citations of the custody factors were therefore harmless error. Id. at ¶ 56.
                In In re K.S., 12th Dist. No. CA2012-07-050, 2013-Ohio-216, ¶ 53-55, the
Twelfth District Court of Appeals excused the failure to address the R.C. 3109.051(D)'s
factors that did not overlap with R.C. 3109.04(F), inasmuch as the court's determination
would have been the same.               See also Bonner v. Deselm-Bonner, 5th Dist. No.
10CA000033, 2011-Ohio-2348, ¶ 39 ("If it is clear from the record the court considered
the factors in R.C. 3109.051, even if the statute or the factors are not specifically
referenced, we will not find an abuse of discretion."); Bernard v. Bernard, 7th Dist. No.
00 CO 25, 2002-Ohio-552 (where general entry does not specifically cite R.C.
3109.051(D) factors, it is not an abuse of discretion when it appears from the entry that
some of the factors were addressed); In re Troyer, 188 Ohio App.3d 543, 2010-Ohio-
3276, ¶ 36 (7th Dist.) (any error on the part of the trial court in failing to specifically
refer to the R.C. 3109.051(D) visitation best-interest factors was harmless); Evangelista
v. Horton, 7th Dist. No. 08 MA 244, 2011-Ohio-1472, ¶ 47 (while trial court did not
explicitly link evidence at trial to the factors found in R.C. 3109.051(D), it appeared that
trial court contemplated same underlying concepts; therefore, failure to explicitly cite
the R.C. 3109.051(D) factors did not appear unreasonable, arbitrary, or unconscionable
and thus did not constitute abuse of discretion).                   In accordance with the clear
pronouncement in Braatz and our holdings in Flynn and Graham, I would find that
plain error exists requiring that we sustain appellant's tenth assignment of error.
                I would sustain the eleventh assignment of error, as well. The magistrate's
decision gave no reason why it would be in the best interest of the child for appellant to
not receive school activity notices,6 to not attend school and extracurricular activities
and to not obtain mental health records under R.C. 3109.051(H) and (J); although, the

6 Appellant was permitted only to request and receive copies of the child's grade reports and comments from

teachers.
No. 14AP-1061                                                                        15

decision followed the recommendations in the post-trial report of the guardian ad litem,
along with the guardian ad litem's change of mind from her previous reports that
appellant should receive no parenting time rather than one hour per month under the
supervision of Dr. Beck and the child's counselor, Dr. Nanette Hart, as previously
recommended.
             For these reasons, I concur with the lead opinion in affirming the
judgment of the trial court as to all assignments of error, except assignments ten and
eleven. I would sustain those assignments of error, reversing the trial court's decision
and remanding it for resolution of those assignments of error in accordance with this
dissenting opinion.